NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 06a0196n.06
                             Filed: March 24, 2006

                                             No. 04-2323

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


STEPHEN LOVELY,                                             )
                                                            )        ON APPEAL FROM THE
        Petitioner-Appellant,                               )        UNITED STATES DISTRICT
                                                            )        COURT FOR THE EASTERN
v.                                                          )        DISTRICT OF MICHIGAN
                                                            )
ANDREW JACKSON, Warden,                                     )                            OPINION
                                                            )
        Respondent-Appellee.                                )



BEFORE:         BATCHELDER, CLAY, and McKEAGUE, Circuit Judges.

        McKeague, Circuit Judge. Petitioner Stephen Lovely appeals the district court’s order of

September 13, 2004, denying his petition for a writ of habeas corpus, under 28 U.S.C. § 2254, on

his claims that (1) his conviction was improperly based on an incriminating statement he made to

the police as the product of his illegal arrest (2) there was insufficient evidence presented at trial to

support his armed robbery and assault convictions and (3) his sentence was so disproportionate as

to constitute cruel and unusual punishment. See Lovely v. Jackson, 337 F. Supp. 2d 969 (E.D.

Mich. 2004) (opinion and order denying petition for writ of habeas corpus).

        Following our extensive review of the record, all applicable law, and the parties’ briefs, we

conclude that the district court properly denied Lovely’s petition for a writ of habeas corpus.

Because issuing a full opinion would serve no jurisprudential purpose, we AFFIRM the district
No. 04-2323
Lovely v. Jackson

court’s order denying Lovely’s petition for a writ of habeas corpus on the basis of the district court's

opinion and order of September 13, 2004.




                                                 -2-